DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US20140086325) (hereinafter Chen).
Regarding claim 1, Chen discloses a video decoding method supporting a plurality of layers, the method performed by a video decoding apparatus and comprising:
5generating a reference picture list of a current slice in a current layer including an inter-layer reference picture in a reference layer of the current layer [Figs. 5-10, 0030-0038, 0096-0098, 0116-0118, 0151-0153, 0210-0234, 0242-0253; generating a reference picture list among a plurality of layers depending on scheme].
generating a prediction block of a current block in the current slice by referencing at least one among a plurality of reference pictures included in the reference picture list [Figs. 5-10, 0030-0038, 0096-0098, 0116-0118, 0151-0153, 0210-0234, 0242-0253; utilizing reference pictures from a list of candidates]. 
generating a reconstructed block of the current block in the current slice using the 10prediction block, wherein the inter-layer reference picture is marked as only a long-term reference picture and added to the reference picture list for inter-layer prediction [Figs. 5-10, 0030-0038, 0096-0098, 0116-0118, 0151-0153, 0210-0234, 0242-0253; categorizing picture data including long term reference pictures and updating list of candidates].
 wherein the prediction block of the current block is generated by inter-layer prediction based on the inter-layer reference picture in response to the inter-layer reference picture being 15determined to be referenced by the current block [Figs. 5-10, 0030-0038, 0096-0098, 0116-0118, 0151-0153, 0210-0234, 0242-0253; categorizing picture data including long term reference pictures and updating list of candidates].
Regarding claim 2, Chen discloses a video encoding method supporting a plurality of layers, the method performed by a video encoding apparatus and comprising: 
generating a reference picture list of a current slice in a current layer including an 20inter-layer reference picture in a reference layer of the current layer [Figs. 5-10, 0030-0038, 0096-0098, 0116-0118, 0151-0153, 0210-0234, 0242-0253; generating a reference picture list among a plurality of layers depending on scheme]. 
generating a prediction block of a current block in the current slice by referencing at least one among a plurality of reference pictures included in the reference picture list [Figs. 5-10, 0030-0038, 0096-0098, 0116-0118, 0151-0153, 0210-0234, 0242-0253; utilizing reference pictures from a list of candidates].  
encoding information of the reference picture list, wherein the inter-layer reference picture is marked as only a long-term reference 25picture and added to the reference picture list for inter-layer prediction [Figs. 5-10, 0030-0038, 0096-0098, 0116-0118, 0151-0153, 0210-0234, 0242-0253; categorizing picture data including long term reference pictures and updating list of candidates].
wherein the prediction block of the current block is generated by inter-layer prediction based on the inter-layer reference picture in response to the inter-layer reference picture being determined to be referenced by the current block [Figs. 5-10, 0030-0038, 0096-0098, 0116-0118, 0151-0153, 0210-0234, 0242-0253; categorizing picture data including long term reference pictures and updating list of candidates]. 
Regarding claim 3, Chen discloses a non-transitory computer-readable medium storing a bitstream generated by a video encoding method, the video encoding method comprising: 
generating a reference picture list of a current slice in a current layer including an 5inter-layer reference picture in a reference layer of the current layer [Figs. 5-10, 0030-0038, 0096-0098, 0116-0118, 0151-0153, 0210-0234, 0242-0253; generating a reference picture list among a plurality of layers depending on scheme].  
encoding information of the reference picture list, wherein the inter-layer reference picture is marked as only a long-term reference picture and added to the reference picture list for inter-layer prediction [Figs. 5-10, 0030-0038, 0096-0098, 0116-0118, 0151-0153, 0210-0234, 0242-0253; categorizing picture data including long term reference pictures and updating list of candidates].
wherein the prediction block of the current block is generated by inter-layer prediction 10based on the inter-layer reference picture in response to the inter-layer reference picture being determined to be referenced by the current block [Figs. 5-10, 0030-0038, 0096-0098, 0116-0118, 0151-0153, 0210-0234, 0242-0253; categorizing picture data including long term reference pictures and updating list of candidates].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483